
	
		II
		112th CONGRESS
		1st Session
		S. 600
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mr. Menendez (for
			 himself, Mr. Schumer,
			 Mr. Nelson of Florida,
			 Mr. Whitehouse, Mr. Durbin, Mr.
			 Franken, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the diligent development of Federal oil and
		  gas leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Use It or Lose It Act of
			 2011.
		2.Diligent
			 development of Federal oil and gas leases
			(a)Clarification
			 of existing lawEach lease that authorizes the exploration for or
			 production of oil or natural gas under a provision of law described in
			 subsection (b) shall be diligently developed by the person holding the lease in
			 order to ensure timely production from the lease.
			(b)Covered
			 provisionsSubsection (a) shall apply to—
				(1)section 17 of the
			 Mineral Leasing Act (30 U.S.C. 226); and
				(2)the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
				3.Nonproducing
			 lease fee
			(a)Onshore oil and
			 gas leasesSection 17 of the Mineral Leasing Act (30 U.S.C. 226)
			 is amended by adding at the end the following:
				
					(q)Nonproducing
				lease feeIn the case of any lease for oil or gas issued on or
				after the date of enactment of this subsection, as a condition of the lease,
				the Secretary shall require the lessee to pay an annual fee of $4 per acre on
				the acres covered by the lease if production is not
				occurring.
					.
			(b)Outer
			 Continental Shelf oil and gas leasesSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(d)) is amended—
				(1)by striking
			 (d) No bid and inserting the following:
					
						(d)Due
				diligence
							(1)In
				generalNo bid
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Nonproducing
				lease feeIn the case of any lease for oil or gas issued on or
				after the date of enactment of this paragraph, as a condition of the lease, the
				Secretary shall require the lessee to pay an annual fee of $4 per acre on the
				acres covered by the lease if production is not
				occurring.
						.
				4.RegulationsIn the case of leases covered by this Act
			 and the amendments made by this Act, not later than 180 days after the date of
			 enactment of this Act, the Secretary of the Interior shall issue regulations
			 that—
			(1)set forth
			 requirements and benchmarks for oil and gas development that will ensure that
			 leaseholders—
				(A)diligently
			 develop each lease; and
				(B)to the maximum
			 extent practicable, produce oil and gas from each lease during the primary term
			 of the lease;
				(2)require each
			 leaseholder to submit to the Secretary a diligent development plan describing
			 how the lessee will meet the benchmarks;
			(3)in establishing
			 requirements under paragraphs (1) and (2), take into account the differences in
			 development conditions and circumstances in the areas to be developed;
			 and
			(4)implement the fee
			 requirements established by the amendments made by section 3.
			
